Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150342                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 150342
                                                                    COA: 321630
                                                                    Isabella CC: 13-011210-AR
  ROBERT MICHAEL CARLTON,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 18, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We DIRECT the Court of Appeals attention to the fact
  that it has granted leave to appeal on a separate issue in this case, and that that appeal is
  currently pending in the Court of Appeals (Docket No. 321630).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
           p0128
                                                                               Clerk